Bok, P. J.,
This is a petition for a recanvass of the primary election vote held in Philadelphia on May 18, 1954, relative to the twenty-first ward, thirtieth division. The names of the persons on whose behalf the petition was filed did not appear on the printed ballot, these persons being' Helen Mirras and James McMenamin. Names resembling these were, however, written in, and the contention now is that these resembling names should be cumulated. If this were done, Helen Mirras and James McMenamin would receive more votes than John J. Craig and Thomas J. Lahiff, whose names were printed on the ballot. The office at stake is membership in the Democratic Ward Executive Committee.
The county board of elections filed an answer, in paragraphs 7 and 8 of which the number of votes written in for Helen Mirras, H. Mirras, Mirras, and James J. McMenamin, Jas. J. McMenamin, J. J. McMenamin, J. McMenamin, and McMenamin is set forth. The matter being presented to us on petition *616and answer, these answering averments are taken as true.
A further difficulty is that some of the Mirras and McMenamin votes appear opposite lines 18 and 19 of the ballot, which are blank. Lines 16 and 17, however, are labeled “Ward Executive Committee”.
Section 1405 of the Election Code of June 3, 1937, P. L. 1333, 25 PS §3155, provides:
“The County board, in computing the votes cast at any primary or election, shall compute and certify votes cast on irregular ballots exactly as such names were written. . . .”
The “write-ins” oh a voting machine ballot are considered as “irregular ballots”: Chester Primary Election, 32 Del. Co. 424 (1943). By the same authority, the provisions of section 1405 of the code are mandatory. See also Hafer’s Petition, 55 D. & C. 139 (1946), which appears to us directly in point and controlling.
It should not be too much to expect of a voter that if he wants to vote for someone who does not appear on the ballot he be careful to get his candidate’s name correct and that he put it in the right place. The history of election fraud is sufficiently sordid to require giving the law the benefit, especially when the law has been designed to ensure honest elections. No fraud is suggested here, but we would open room to fraud in later elections if we were to treat the law as liberally as petitioners would have us do.
Their candidates could win only if all of their variously placed and designated votes were counted. Helen Mirras and James McMenamin do not have enough votes on lines 16 and 17 to elect them. Even giving them' credit' for their various initials on the votes opposite lines 16 and 17, they still do not have enough. Their names, however, appearing on lines 18 and 19 should not be counted.
The petition is dismissed.